Upon consideration of the petition filed by Plaintiff on the 19th of May 2017 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 17th of August 2017."
The following order has been entered on the motion filed on the 19th of May 2017 by Plaintiff to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 17th of August 2017."
*396The following order has been entered on the motion filed on the 19th of May 2017 by Plaintiff to Appoint Counsel:
"Motion Dismissed as moot by order of the Court in conference, this the 17th of August 2017."